Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146427                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MILTON TOWNSHIP,                                                                                       David F. Viviano,
           Plaintiff/Counter-                                                                                        Justices
           Defendant-Appellee,
  v                                                                SC: 146427
                                                                   COA: 307682
                                                                   Cass CC: 11-000376-CZ
  DAVID KAMINSKY and 5-STAR, L.L.C.,
           Defendants/Counter-
           Plaintiffs-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 15, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2013
           h0923
                                                                              Clerk